Citation Nr: 0927304	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  07-12 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for right ear hearing 
loss.  

3.  Entitlement to service connection for left ear hearing 
loss.  

4.  Entitlement to service connection for black lung, 
including as due to undiagnosed illness.  

5.  Entitlement to service connection for a rash, including 
as due to undiagnosed illness.  

6.  Entitlement to service connection for headaches, 
including as due to undiagnosed illness.  

7.  Entitlement to service connection for numbness in the 
hands and fingers, including as due to undiagnosed illness.  

8.  Entitlement to service connection for pain in the leg 
joints, including as due to undiagnosed illness.  

9.  Entitlement to service connection for extreme fatigue, 
including as due to undiagnosed illness.  

10.  Entitlement to service connection for frequent bowel 
movements, including as due to undiagnosed illness.  


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The appellant had periods of active duty from March 1983 to 
March 1986 and from September 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

The issues concerning service connection for hearing loss in 
each ear are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Board finds that the appellant did not engage in 
combat with the enemy.  He served in the Southwest Asia 
Theater of Operations during the Gulf War.  

2.  Although the appellant has been treated for PTSD, an in-
service stressor to account for his symptoms has not been 
verified.  

3.  The evidence does not show that the appellant has ever 
reported any respiratory complaints or that any examiner has 
recorded any pertinent abnormal clinical findings.  The 
medical evidence does not show that the appellant has been 
diagnosed with any respiratory disorder, including black 
lung.  

4.  The medical evidence shows that the appellant has had a 
persistent rash on his anterior chest since November 2002.  
Although the rash was initially thought to be fungal in 
origin, it has been unresponsive to treatment with anti-
fungal medication.  No definitive diagnosis has been listed 
for the rash.  

5.  The appellant reported having severe headaches in April 
2003 and January 2005, but no examiner has diagnosed a 
chronic headache disorder.  No examiner has recorded any 
objective manifestations of a disorder manifest by headaches, 
and the evidence does not show that the appellant has 
experienced any characteristic prostrating attacks.  

6.  The medical evidence does not show that the appellant has 
ever complained of numbness in the hands and fingers.  No 
examiner has ever recorded any pertinent abnormal clinical 
findings or recorded any objective findings of such a 
disorder, nor has any examiner diagnosed a disorder manifest 
by numbness in the hands and fingers.  

7.  The appellant underwent surgery twice prior to service 
for excision of an osteochondroma of the proximal anterior 
left tibia; he has subsequently remained asymptomatic from 
that condition.  The medical evidence does not show that he 
expressed complaints of pain in his leg joints during service 
or since his separation from service.  No examiner during 
service or subsequent to service recorded any pertinent 
abnormal clinical findings or objective evidence, and no 
examiner has diagnosed any disorder manifest by pain in the 
leg joints.  

8.  The appellant reported having extreme fatigue in April 
2003 and January 2005.  But no examiner has recorded any 
pertinent abnormal clinical findings or objective evidence, 
and no examiner has diagnosed any disorder manifest by 
extreme fatigue.  

9.  The appellant reported having frequent bowel movements 
and diarrhea in April 2003 and January 2005.  But no examiner 
has recorded any pertinent abnormal clinical findings or 
objective evidence, and no examiner has diagnosed any 
disorder manifest by frequent bowel movements.  


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for PTSD.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  

2.  The criteria are not met for service connection for black 
lung, including as due to undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2008).  

3.  The criteria are met for service connection for a rash as 
due to undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008).  

4.  The criteria are not met for service connection for 
headaches, including as due to undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2008).  

5.  The criteria are not met for service connection for 
numbness in the hands and fingers, including as due to 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008).  

6.  The criteria are not met for service connection for pain 
in the leg joints, including as due to undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2008).  

7.  The criteria are not met for service connection for 
extreme fatigue, including as due to undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2008).  

8.  The criteria are not met for service connection for 
frequent bowel movements, including as due to undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

PTSD

Service connection for PTSD diagnosed after service requires 
medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

The service records show that the appellant served in the 
Southwest Asia Theater of Operations during the Gulf War.  
However, the records do not reflect that he was awarded any 
combat-related medals or citations, nor do they contain any 
other evidence indicating that he engaged in combat with the 
enemy - and he has not contended that he did - nor does the 
record indicate that he was a prisoner of war.  Further, 
although the RO requested that he complete and return a PTSD 
questionnaire, providing specific details of the incidents 
that resulted in his PTSD, he has not done so.  Further, 
although the RO also requested that he submit records of 
treatment by any private physicians, he has not done so, nor 
has he identified any such sources of treatment so VA could 
assist him in obtaining those records.  The Board would point 
out that the duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

A VA psychologist wrote in February 2005 that the appellant 
had completed a PTSD checklist, with a total score considered 
to be positive for PTSD.  A VA social worker related in 
February 2005 that the appellant reported having escorted 
bodies from Iraq to Kuwait.  The social worker stated that 
the appellant met the diagnostic criteria for a diagnosis of 
PTSD.  He indicated that the appellant had sought treatment 
for PTSD symptoms in 1991, after his return from the Persian 
Gulf.  As noted above, however, the appellant has not 
provided the records of any such treatment, nor has he 
identified the sources of that treatment.  

First, the Board finds that the appellant did not engage in 
combat with the enemy.  The Board further finds that he has 
not provided sufficient specific information to enable VA to 
seek verification of non-combat-related stressors, nor has he 
provided credible supporting evidence that the claimed in-
service stressor occurred.  Accordingly, although the medical 
records do reflect a diagnosis of PTSD, the criteria for 
service connection for PTSD as set forth in § 3.304(f) are 
not met.  

Therefore, service connection for PTSD must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

Black lung

VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran with 
a qualifying chronic disability that became manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011.  The term "qualifying chronic 
disability" means a chronic disability resulting from any of 
the following (or any combination of any of the following): 

(1) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster 
of signs or symptoms.   
(2) Any diagnosed illness that the Secretary determines 
warrants a presumption of service-connection.   
(3) An undiagnosed illness in a veteran who exhibits 
objective indications of chronic disability resulting 
from an illness or combination of illnesses manifested 
by one or more signs or symptoms such as those listed 
below, provided that such disability by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis. 
 
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
 
For purposes of this section, disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
6-month period will be considered chronic.  The 6-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  
 
For the purposes of this section, signs or symptoms which may 
be manifestations of undiagnosed illness include, but are not 
limited to:  

(1) Fatigue  
(2) Signs or symptoms involving skin  
(3) Headache  
(4) Muscle pain  
(5) Joint pain  
(6) Neurologic signs or symptoms  
(7) Neuropsychological signs or symptoms  
(8) Signs or symptoms involving the respiratory system 
(upper or lower)  
(9) Sleep disturbances  
(10) Gastrointestinal signs or symptoms  
(11) Cardiovascular signs or symptoms  
(12) Abnormal weight loss  
(13) Menstrual disorders. 
 
Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

The service treatment records do not mention any respiratory 
complaints, or any clinical findings or diagnosis relating to 
"black lung" or any other respiratory disorder.  They do 
note his report that he was exposed to smoke and fires in 
Kuwait City in April 1991.  

The post-service VA treatment records note the appellant's 
report that he was diagnosed with "black lung" during 
service, but those records do not reflect any respiratory 
complaints or any pertinent abnormal clinical or x-ray 
findings, nor do they show any diagnosis of a chronic 
respiratory disorder.  

In the absence of evidence that the appellant has ever had a 
diagnosed chronic respiratory disorder - either during 
service or currently - service connection on the basis of 
direct service incurrence must be denied, because service 
connection requires that the claimant have the claimed 
disorder.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see 
also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Further, because the medical records do not show that any 
examiner has reported any objective indications of chronic 
respiratory disability, compensation is not payable under the 
provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

For all the foregoing reasons, the claim for service 
connection for black lung must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Rash

The service treatment records do not mention any complaints 
of a rash, or any clinical findings or diagnosis relating to 
a rash or any other skin disorder.  They do note his report 
that he was exposed to smoke and fires in Kuwait City in 
April 1991.  

The post-service VA treatment records show that an examiner 
in November 2002 noted a scaly lesion on the appellant's 
chest that appeared to be fungal in origin.  In April 2003, 
an examiner reported a patchy, erythematous rash over the 
anterior chest that had not been responsive to anti-fungal 
medication.  Finally, another VA examiner in January 2005 
again noted the appellant's complaint of a rash on his chest 
and also again recorded the presence of macular erythema over 
the central chest area.  

First, although the April 2003 VA examiner indicated that the 
rash on the appellant's chest appeared to be fungal in 
origin, the April 2003 examiner indicated that the rash had 
been unresponsive to anti-fungal medication.  No examiner has 
otherwise listed a diagnosis of a skin disorder manifested by 
a rash.  

In the absence of evidence that the appellant has ever had a 
diagnosed skin disorder - either during service or currently 
- service connection on the basis of direct service 
incurrence must be denied.  

However, the post-service treatment records document the 
appellant's complaint of and examiners' notation of a rash 
over his anterior chest which has been unresponsive to 
treatment and for which a definite diagnosis has not been 
assigned.  Further, the rash has been shown by medical 
evidence since November 2002.  

Thus, the Board concludes that the criteria are met for 
payment of compensation for a rash over the anterior chest 
under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.  

Headaches

The service treatment records do not mention any complaints 
of headaches, or any clinical findings or diagnosis relating 
to a headache disorder.  They do note his report that he was 
exposed to smoke and fires in Kuwait City in April 1991.  

The post-service VA treatment records note the appellant's 
complaint of headaches in April 2003 and again in January 
2005.  However, no relevant abnormal clinical findings were 
noted on either occasion or by any other examiner.  The 
medical records do not reflect any treatment for the 
appellant's reported headaches, and no examiner has diagnosed 
any disorder manifest by headaches.  

First, in the absence of evidence that the appellant has ever 
had a diagnosed chronic disability manifest by headaches - 
either during service or currently - service connection on 
the basis of direct service incurrence must be denied.  

Further, while the criterion of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 that the disability have existed for at 
least six months appears to be satisfied, no examiner has 
reported any objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by headaches.  Moreover, the evidence does not 
show that the appellant has ever reported experiencing any 
prostrating attacks of headaches, as required for a 
compensable rating for headaches.  See 38 C.F.R. § 4.124a, 
Code 8100 (2008).  Accordingly, the criteria are not met for 
payment of compensation under the provisions of 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  

The Board acknowledges that the Veteran has reported, as he 
is competent to do, his observation of a continuity of 
symptomatology related to headaches since service.  However, 
such report must be weighed against the medical evidence.  
Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  
For the foregoing reasons, the claim for service connection 
for headaches must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Numbness in the hands and fingers

The service treatment records do not mention any complaints 
of numbness in the hands or fingers, or any clinical findings 
or diagnosis relating to any neurological disorder.  They do 
note his report that he was exposed to smoke and fires in 
Kuwait City in April 1991.  

The post-service VA treatment records do not reflect any 
complaints or any pertinent abnormal clinical findings 
relative to numbness in the hands and fingers, nor do they 
show any diagnosis of a chronic neurological disorder.  

In the absence of evidence that the appellant has ever had a 
diagnosed chronic neurological disability manifest by 
numbness in the hands and fingers - either during service or 
currently - service connection on the basis of direct 
service incurrence must be denied, because service connection 
requires that the claimant have the claimed disorder.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Further, because the medical records do not show that any 
examiner has reported any objective indications of chronic 
disability manifest by numbness in the hands and fingers, 
compensation is not payable under the provisions of 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

The Board acknowledges that the Veteran has reported, as he 
is competent to do, his observation of a continuity of 
symptomatology related to numbness in the hands and fingers 
since service.  However, such report must be weighed against 
the medical evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 
1331 (Fed. Cir. 2006).  For all the foregoing reasons, the 
claim for service connection for numbness in the hands and 
fingers must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Pain in the leg joints

Private treatment records document that the appellant 
underwent excision of an osteochondroma of the proximal left 
tibia in August 1978 and again in October 1980, prior to 
service.  The report of his enlistment examination in 
December 1982 noted that history, although no symptoms or 
abnormal clinical findings, other than a nine centimeter 
scar, were recorded; x-rays at the time reportedly showed a 
small amount of sclerosis at the site, but the examiner 
stated that there was no functional disability.  The service 
records do not reflect any symptoms or other abnormalities 
related to the pre-existing condition or to any lower 
extremity disorder, including pain in the leg joints.  
Significantly, the appellant himself indicated in 
December 1987 and in May 1991 that he had experienced 
excellent results from the pre-service surgery and had no 
residual disability.  At his request, a separation 
examination was not conducted.  They do note his report that 
he was exposed to smoke and fires in Kuwait City in April 
1991.  

The post-service VA treatment records do not mention any 
complaints of leg pain or abnormal clinical findings 
regarding the appellant's legs, nor do they reflect a 
diagnosis of any disorder of his legs manifested by pain.  

First, the Board finds that the osteochondromas that were 
excised in 1978 and 1980 clearly pre-existed service and were 
not aggravated by service.  See 38 U.S.C.A. §§ 1111, 1132 
(West 2002); 38 C.F.R. § 3.304(b) (2008).  The surgical 
history and a residual scar were noted on the appellant's 
enlistment examination, and no impairment due to the 
condition was noted during service, including by the 
appellant's own admission on two occasions.  

In the absence of evidence that the appellant has ever had a 
diagnosed chronic disorder manifest by pain in his legs 
(other than the pre-existing osteochondromas) - either 
during service or currently - service connection on the 
basis of direct service incurrence must be denied, because 
service connection requires that the claimant have the 
claimed disorder.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); see also McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).  

Further, because the medical records do not show that any 
examiner has reported any objective indications of chronic 
disability manifest by pain in the leg joints, compensation 
is not payable under the provisions of 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  

The Board acknowledges that the Veteran has reported, as he 
is competent to do, his observation of a continuity of 
symptomatology related to pain in the leg joints since 
service.  However, such report must be weighed against the 
medical evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  For the foregoing reasons, the claim for 
service connection for pain in the legs must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

Extreme fatigue

The service treatment records do not mention any complaints 
of fatigue, or any clinical findings or diagnosis relating to 
any disorder manifested by fatigue.  They do note his report 
that he was exposed to smoke and fires in Kuwait City in 
April 1991.  

The post-service VA treatment records note the appellant's 
complaint of extreme fatigue in April 2003 and again in 
January 2005.  However, no relevant abnormal clinical 
findings were noted on either occasion or by any other 
examiner.  The medical records do not reflect any treatment 
for the appellant's reported fatigue, and no examiner has 
diagnosed any disorder manifest by extreme fatigue.  

First, in the absence of evidence that the appellant has ever 
had a diagnosed chronic disorder manifest by extreme fatigue 
- either during service or currently - service connection 
on the basis of direct service incurrence must be denied, 
because service connection requires that the claimant have 
the claimed disorder.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); see also McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).  

Further, while the criterion of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 that the disability have existed for at 
least six months appears to be satisfied, no examiner has 
reported any objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by extreme fatigue.  Nor has any examiner 
diagnosed chronic fatigue syndrome.  Accordingly, the 
criteria are not met for payment of compensation under the 
provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

The Board acknowledges that the Veteran has reported, as he 
is competent to do, his observation of a continuity of 
symptomatology related to extreme fatigue since service.  
However, such report must be weighed against the medical 
evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. 
Cir. 2006).  For the foregoing reasons, the claim for service 
connection for extreme fatigue must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Frequent bowel movements

The service treatment records do not mention any complaints 
of frequent bowel movements, or any clinical findings or 
diagnosis relating to any gastrointestinal disorder.  They do 
show his report that he was exposed to smoke and fires in 
Kuwait City in April 1991.  

The report of a VA clinic visit in April 2003 notes the 
appellant's complaints of frequent bowel movements and 
diarrhea.  However, the examiner did not record any pertinent 
abnormal clinical findings, and no relevant diagnosis was 
assigned.  Further, the examiner indicated that abdominal 
ultrasound and CT scans had been negative, as had upper 
gastrointestinal endoscopy and colonoscopy.  A VA examiner in 
January 2005 also recorded the appellant's complaint of 
frequent bowel movements.  But that examiner also did not 
list any pertinent abnormal clinical findings or diagnosis, 
nor did he record any other systemic manifestations of 
chronic diarrhea.  The examiner did note, however, that the 
appellant had not had any unplanned weight loss during the 
previous three months.  

In the absence of evidence that the appellant has ever had a 
diagnosed chronic disorder manifest by frequent bowel 
movements or diarrhea - either during service or currently 
- service connection on the basis of direct service 
incurrence must be denied, because service connection 
requires that the claimant have the claimed disorder.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Further, while the criterion of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 that the disability have existed for at 
least six months appears to be satisfied, no examiner has 
reported any objective indications of chronic disability 
resulting from frequent bowel movements or diarrhea, despite 
extensive diagnostic testing.  Accordingly, the criteria are 
not met for payment of compensation under the provisions of 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

The Board acknowledges that the appellant has reported, as he 
is competent to do, his observation of a continuity of 
symptomatology related to frequent bowel movements since 
service.  However, such report must be weighed against the 
medical evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  For the foregoing reasons, the claim for 
service connection for frequent bowel movements must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of a January 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  

The required notice was provided before the adverse decision 
in November 2005.  Although the appellant has the right to 
content-complying notice and proper subsequent VA process, he 
has received that notice.  Moreover, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Also, in June 2009, the RO notified the appellant 
of the information and evidence necessary to establish the 
downstream elements of a rating and the effective date for a 
rating, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and appeal.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, VA 
treatment records covering the entire period of the appeal 
have been received.  Although the RO requested the appellant 
to provide pertinent private treatment records or to identify 
the any sources of private treatment so VA could assist him 
in obtaining records of that treatment, he did not respond to 
that request.  As discussed above, the duty to assist is not 
always a one-way street.  If a claimant wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  No further development action is necessary.  


ORDER

Service connection for PTSD is denied.  

Service connection for black lung, including as due to 
undiagnosed illness, is denied.  

Service connection for a rash is granted, as due to 
undiagnosed illness.  

Service connection for headaches, including as due to 
undiagnosed illness, is denied.  

Service connection for numbness in the hands and fingers, 
including as due to undiagnosed illness, is denied.  

Service connection for pain in the leg joints, including as 
due to undiagnosed illness, is denied.  

Service connection for extreme fatigue, including as due to 
undiagnosed illness, is denied.  

Service connection for frequent bowel movements, including as 
due to undiagnosed illness, is denied.  


REMAND

The appellant's service treatment records indicate that 
before and during his first period of service, his hearing 
did not meet the criteria for a hearing loss disability 
according to 38 C.F.R. § 3.385.  However, audiometric 
evaluation in December 1987 revealed a significant elevation 
in the pure tone threshold at 4000 Hertz in the appellant's 
left ear.  And on examination in May 1991 - during his 
second period of service - the pure tone thresholds at four 
of the five tested frequencies had risen further, including 
at 4000 Hertz.  

The record does not reflect more recent audiometric testing.  

The Board finds that the above audiometric data raise the 
question of possible increase in disability in the 
appellant's left ear hearing loss during his second period of 
service.  Therefore, a current examination and a medical 
opinion are needed on this issue.  Further, because hearing 
loss in one ear can be related to hearing loss in the other 
ear and because an examination is needed to evaluate hearing 
loss in the appellant's left ear, the issue concerning 
service connection for right ear hearing loss is also 
remanded for examination and a medical opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the appellant for an 
audiometric evaluation.  The claims file 
must be reviewed by the examiner.  The 
examiner's report should set forth in 
detail all current complaints regarding 
the appellant's hearing, as well as 
current audiometric data.  Ask the 
examiner to provide the following medical 
opinions:

a.  Does the appellant currently 
have hearing loss in his right ear?  
If so, is it at least as likely as 
not (i.e., 50 percent probability or 
greater) that any such right ear 
hearing loss began during service or 
is due to injury or disease incurred 
in service?  

b.  Is it at least as likely as not 
(i.e., 50 percent probability or 
greater) that the appellant's left 
ear hearing increased in disability 
during his second period of service 
and, if so, by how much?  

All opinions should be supported by 
adequate rationale.  

2.  Then readjudicate the appellant's 
claim for service connection for hearing 
loss in each ear.  If the claims are not 
granted to his satisfaction, furnish him 
and his accredited representative, if 
any, with a supplemental statement of the 
case (SSOC) and give them an opportunity 
to respond before returning the case to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


